1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Evan R. Witt on April 22, 2021.

	The application has been amended as follows:
In claim 1,
line 12 (end of the line), change “30,” to ---30; each of the first magnetic sensing assembly and the second magnetic sensing assembly includes a magnetic element and a     coil,---;
line 23, change “longer than a length of the magnet in the rotation radius direction” to ---greater than a diameter of the magnet---;
lines 24-25, change “longer than the length of the magnet in the rotation radius direction” to ---greater than the diameter of the magnet---;

In claim 11,
line 19 (end of the line), change “30,” to ---30; each of the first magnetic sensing assembly and the second magnetic sensing assembly includes a magnetic element and a     coil,---;
line 30, change “longer than a length of the magnet in the rotation radius direction” to ---greater than a diameter of the magnet---;

lines 31-32, change “longer than the length of the magnet in the rotation radius direction” to ---greater than the diameter of the magnet---;

In claim 14,
line 23 (end of the line), change “30,” to ---30; each of the first magnetic sensing assembly and the second magnetic sensing assembly includes a magnetic element and a     coil,---;
line 34, change “longer than a length of the magnet in the rotation radius direction” to ---greater than a diameter of the magnet---;
lines 35-36, change “longer than the length of the magnet in the rotation radius direction” to ---greater than the diameter of the magnet---.

5.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a rotation detecting device comprising a rotating magnet; a first magnetic sensing assembly parallel to a rotation .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JAY PATIDAR/Primary Examiner, Art Unit 2858